Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
2. 	The Information Disclosure Statements submitted on 22 June 2020 and 14 December 2020 have been considered by the Examiner. 

Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1, 6, 14, and 16 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Feinstein (US Patent No. 10,363,414 B1).
Regarding claims 1 and 14, Feinstein teaches a bladder urine volume monitoring system and method comprising ([abstract]):
 at least one ultrasound patch configured to be attached to a surface of an organism to detect a urine volume of a bladder (ultrasound sensor 16 which detects the level of fullness of a bladder [column 6 lines 34-38, column 7 lines 41-57, FIG. 4C]. The ultrasound sensor 16 may be disposed on one of the common pads 30 [column 10 lines 17-38]); 
5at least one muscle stimulation patch configured to be attached to the surface of the organism to stimulate a muscle of the bladder (the plurality of stimulating electrodes 18 which cause contraction of the bladder and relaxation of the urinary sphincter [column 7 lines 45-67, FIG. 4C]. The electrodes 18 may be disposed on one of the common pads 30 [column 10 lines 17-38]); and 
a control circuit coupled to the at least one ultrasound patch and the at least one muscle stimulation patch (controller 12 [column 7 lines 41-67]), and configured to drive the at least one ultrasound patch to detect the urine volume of the bladder in a first period and drive the at least one muscle stimulation patch to 10stimulate the muscle of the 
Regarding claims 6 and 16, Feinstein teaches wherein the at least one muscle stimulation patch emits a low-frequency wave based on driving of the control circuit to stimulate the muscle of the bladder (Feinstein teaches the use of an interference frequency which has the characteristics of a low frequency-stimulation [column 8 lines 42-51]. Furthermore, this interference frequency is applied to stimulate the bladder and the urinary sphincter [column 9 lines 14-24]).

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6. 	Claims 2-5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein in view of Alford et al. (US 2019/0269942 A1)
Regarding claims 2 and 15, Feinstein teaches the bladder urine volume monitoring system according to claim 1 and the bladder urine volume monitoring method according to claim 14. Feinstein does not explicitly teach wherein the at least one ultrasound patch comprises a plurality of ultrasound probes, wherein the ultrasound probes are adapted to be attached to different positions on the surface near the bladder, and the control circuit drives any one of the ultrasound probes in a time-division multiplexing manner to detect 15the urine volume of the bladder.
The prior art by Alford is analogous to Feinstein, as they both teach the use of ultrasound patches in bladder treatment devices ([abstract, 0027]). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the Feinstein’s ultrasound patch with ultrasound probes or transducers, as taught by Alford. The advantage of such modification will allow for targeting various portions of the bladder when performing measurements. Furthermore, this may help improve the accuracy of the bladder volume measurements. 
Regarding claim 3, Feinstein teaches the bladder urine volume monitoring system according to claim 1. Alford teaches wherein the at least one ultrasound patch comprises an ultrasound probe (the ultrasound patch 30 is positioned near the bladder and comprises a plurality of ultrasound transducers or probes [0027, 0040, FIG. 1A]), and the ultrasound probe comprises: 
an upper casing (power source 58 may be configured as a top backing material for the ultrasound transducers 56 [0063, FIG. 2B]); 

 20a first piezoelectric sheet disposed between the upper casing and the lower casing  and configured to emit an ultrasonic wave based on driving of the control circuit (each of the plurality of ultrasound transducers 56 may include a piezoelectric material or a piezoelectric film for delivering ultrasound energy [FIGS. 2A-2B, 0067]); and 
a second piezoelectric sheet disposed between the upper casing and the lower casing and located on a same plane as the first piezoelectric sheet(each of the plurality of ultrasound transducers 56 are located on the same plane and may include a piezoelectric material or a piezoelectric film [FIGS. 2A-2B, 0067]), and configured to collect a reflected wave corresponding to the ultrasonic wave (each of the plurality of transducers which comprise the piezoelectric film can be selectively configured to either receive reflected ultrasound energy or emit ultrasound energy [0039, 0067]) and return a detection result corresponding to the reflected wave to the control circuit (the detection circuit or processing circuitry 70 receives the result of the reflected ultrasound signals for monitoring purposes [0072, 0089]). 
Regarding claim 4, Feinstein in view of Alford suggests the bladder urine volume monitoring system according to claim 3. Feinstein and Alford do not explicitly teach wherein the first piezoelectric sheet and the second piezoelectric sheet have a quasi-half-moon shape, a straight side of the first piezoelectric sheet faces a straight side of the second piezoelectric sheet, and a gap is presented between the first piezoelectric sheet and the second piezoelectric sheet.

Regarding claim 5, Feinstein teaches the bladder urine volume monitoring system according to claim 1. Alford teaches wherein the at least one ultrasound patch comprises an ultrasound probe (the ultrasound patch 30 is positioned near the bladder and comprises a plurality of ultrasound transducers or probes [0027, 0040, FIG. 1A]), and the ultrasound probe comprises: 
an upper casing (power source 58 may be configured as a top backing material for the ultrasound transducers 56 [0063, FIG. 2B]); 
a lower casing (flexible interconnect element 54 may also be configured as a bottom backing material for the ultrasound transducers 56 [0063, FIG. 2B]). 
 a first piezoelectric sheet disposed between the upper casing and the lower casing  and configured to emit an ultrasonic wave based on driving of the control circuit (each of the plurality of ultrasound transducers 56 may include a piezoelectric material or a piezoelectric film for delivering ultrasound energy [FIGS. 2A-2B, 0067]); and 
a second piezoelectric sheet disposed between the upper casing and the lower casing and located on a same plane as the first piezoelectric sheet (each of the plurality of ultrasound transducers 56 are located on the same plane and may include a piezoelectric material or a piezoelectric film [FIGS. 2A-2B, 0067]), and configured to 
Feinstein and Alford do not explicitly teach wherein a normal direction of the first piezoelectric sheet is different from a normal direction of the second piezoelectric sheet.
The Examiner respectfully submits, as Alford teaches the use of piezoelectric sheets (piezoelectric films or materials [0067]), configuring the direction of the piezoelectric sheets as recited above would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Regarding claims 10 and 20, Alford teaches a portable electronic device configured to establish a communicative connection with the control circuit (interface device 34 [0053, 0080, 0084, FIG. 1]), wherein the portable electronic device controls the control circuit to cause the at least one ultrasound patch to emit an ultrasonic wave and obtain a reflected wave corresponding to the ultrasonic wave, to calculate the urine volume in the bladder based on the reflected wave (the interface device controls the ultrasound energy 32 delivered from the ultrasound patch 30 [0084, FIG. 1]. Furthermore, a reflected wave can be obtained from the ultrasound energy 32 to monitor the activity and/or size of the bladder 24 [0087, 0089-0090]). 
s 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein in view of Naitoh (US 2020/0001080 A1).
Regarding claims 7 and 17, Feinstein teaches the bladder urine volume monitoring system according to claim 1 and the bladder urine volume monitoring method according to claim 14. Feinstein does not explicitly teach wherein the control circuit selectively drives the at least one muscle stimulation patch according to the urine volume 20in the bladder so as to suppress abnormal contraction of a detrusor muscle of the bladder.
The prior art by Naitoh is analogous to Feinstein, as they both teach devices for treating urinary dysfunctions ([abstract, 0001, 0020]). 
Naitoh teaches wherein the control circuit selectively drives the at least one muscle stimulation patch according to the urine volume 20in the bladder so as to suppress abnormal contraction of a detrusor muscle of the bladder ([0138]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Feinstein’s muscle stimulation patch to suppress abnormal contractions of a detrusor muscle of the bladder, as taught .  
9. 	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein in view of Pop et al. (US 2016/0120453 A1).
Regarding claims 8 and 18, Feinstein teaches the bladder urine volume monitoring system according to claim 1 and the bladder urine volume monitoring method according to claim 14. Feinstein does not explicitly teach wherein the control circuit comprises: 
a micro vibration motor disposed on the surface of the organism, wherein when the urine volume in the bladder reaches a normal urination threshold, the control circuit drives the micro vibration motor to notify the organism.
The prior art by Pop is analogous to Feinstein, as they both teach bladder monitoring devices ([abstract]). 
Pop teaches wherein the control circuit comprises: 
a micro vibration motor disposed on the surface of the organism, wherein when the urine volume in the bladder reaches a normal urination threshold, the control circuit drives the micro vibration motor to notify the organism ([0076]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Feinstein’s control circuit with a micro vibration motor, as taught by Pop. The advantage of such modification will alert the user to use the restroom to prevent the chance of an involuntary urination event from occurring (see the advantages on paragraph [0076] within the prior art by Pop). 

s 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein in view of Bulut (US 2019/0069829 A1).
Regarding claims 9 and 19, Feinstein teaches the bladder urine volume monitoring system according to claim 1 and the bladder urine volume monitoring method according to claim 14. Feinstein does not explicitly teach wherein the control circuit comprises: 
an accelerometer disposed on the surface of the organism and adapted to detect a movement of the organism, wherein 5when the organism is in a non-moving state, the control circuit performs a urine volume monitoring to selectively detect the urine volume of the bladder or selectively stimulate the muscle of the bladder, and when the organism is in a moving state, the control circuit suspends the urine volume monitoring.
The prior art by Bulut is analogous to Feinstein, as they both teach devices for monitoring a user’s bladder ([abstract, 0033]). 
Bulut teaches an accelerometer disposed on the surface of the organism and adapted to detect a movement of the organism (movement sensor 4 is an accelerometer [0035]), wherein 5when the organism is in a non-moving state, the control circuit performs a urine volume monitoring to selectively detect the urine volume of the bladder (the system can utilize the accelerometer to monitor urination activity when a user is only in a motionless state, such as sitting or standing still [0068]. Alternatively, the device can be optionally configured to only track urination activity while the user is walking [0067]), and when the organism is in a moving state, the control circuit suspends the urine volume monitoring (the system does not monitor urination while the user is moving [0068]). 
. 

11. 	Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein in view of Alford et al., and further in view of Pop et al. 
Regarding claims 11 and 21, Feinstein in view of Alford suggests the bladder urine volume monitoring system according to claim 10 and the bladder urine volume monitoring method according to claim 20. Feinstein and Alford do not explicitly teach wherein when the urine volume in the bladder reaches a normal urination threshold, the portable electronic device notifies a user. However, Pop teaches wherein when the urine volume in the bladder reaches a normal urination threshold, the portable electronic device notifies a user ([0076, 0079]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the portable electronic device suggested by Feinstein in view of Alford to notify the user when urine volume in the bladder exceeds a threshold, as taught by pop. The advantage of such modification will provide an alternate way to alert the user about the status of their bladder.  

s 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein in view of Alford et al., Pop et al., and further in view of Lake et al. (US 2019/0019573 A1).  
Regarding claims 12 and 22, Feinstein in view of Alford and Pop suggests the bladder urine volume monitoring system according to claim 11 and the bladder urine volume monitoring method according to claim 21. Feinstein, Alford, and Pop do not explicitly teach wherein when the portable electronic device notifies the user, the portable electronic device further provides toilet 20location information to the user.
	 The prior art by Lake is analogous to Feinstein, as they both teach medical devices for evaluating physiological parameters of a patient’s bladder ([0273, 0301]). 
	 Lake teaches wherein when the portable electronic device notifies the user, the portable electronic device further provides toilet location information to the user (the user interface device can show the patient the closest toilet via GPS [0281-0282]. The user interface device can be a mobile phone or tablet [0187]). 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the portable electronic device suggested by Feinstein in view of Alford and Pop to provide toilet location information to the user, as taught by Lake. The advantage of such modification will help guide a user to a nearby toilet when the user has to use the bathroom. 

s 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein in view of Alford et al. and further in view of Bulut.
Regarding claims 13 and 23, Feinstein in view of Alford suggests the bladder urine volume monitoring system according to claim 10 and the bladder urine volume monitoring method according to claim 20. Feinstein and Alford do not explicitly teach wherein the portable electronic device is adapted to detect a movement of the organism, when the organism is in a non-moving state, the portable electronic device performs a urine volume monitoring to selectively detect the urine volume of the bladder or selectively stimulate the muscle of the bladder, and -23-File: 095378usfwhen the organism is in a moving state, the portable electronic device suspends the urine volume monitoring.
However, Bulut teaches wherein the portable electronic device is adapted to detect a movement of the organism (the smartphone has an accelerometer or movement sensor 4 [0043]), when the organism is in a non-moving state, the portable electronic device performs a urine volume monitoring to selectively detect the urine volume of the bladder (the system can utilize the accelerometer within the smartphone to only monitor urination activity when a user is in a motionless state, such as sitting or standing still [0068]. Alternatively, the device can be optionally configured to only track urination activity while the user is walking [0067]), and -23-File: 095378usfwhen the organism is in a moving state, the portable electronic device suspends the urine volume monitoring (the system does not monitor urination while the user is moving [0068]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the bladder monitoring system suggested by Feinstein in view of Alford to only activate when the user is in a non-

Statement on Communication via Internet
 14. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792